                          1:20-cv-01012-JES-JEH # 28             Page 1 of 2
                                                                                                         E-FILED
                                                                 Wednesday, 16 December, 2020 11:26:02 AM
                                                                               Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

BONNIE MOSLEY, on behalf of herself
                             )
and all others similarly situated,
                             )
                             )                         Case No. 1:20-cv-01012-JES-JEH
              Plaintiffs,    )
                             )
    v.                       )
                             )
GENERAL REVENUE CORPORATION, )
                             )
              Defendant.     )

                            JOINT STIPULATION OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff Bonnie Mosley, and Defendant

General Revenue Corporation, hereby stipulate to the dismissal with prejudice of Plaintiff’s

individual claims in this case, and the dismissal of the putative class claims without prejudice, with

the parties to bear their own costs including attorneys’ fees.


Dated: December 16, 2020

Respectfully submitted,
 /s/ Theodore H. Kuyper                                /s/ Christopher R. Murphy
Keith J. Keogh                                         Christopher R. Murphy
Theodore H. Kuyper                                     HOLLAND & KNIGHT
KEOGH LAW, LTD.                                        150 North Riverside Plaza, Suite 2700
55 W. Monroe St., Suite 3390                           Chicago, Illinois 60606
Chicago, Illinois 60603                                Phone: (312) 715-5722
(312) 726-1092                                         chris.murphy@hklaw.com
keith@keoghlaw.com
tkuyper@keoghlaw.com                                   Travis A. Sabalewski
                                                       HOLLAND & KNIGHT
Attorneys for Plaintiff and the Putative Class         1650 Tysons Boulevard, Suite 1700
                                                       Tysons, Virginia 22102
                                                       Phone: (703) 720-8075
                                                       travis.sabalewski@hklaw.com

                                                       Attorneys for Defendant


                                                  1
105895
                       1:20-cv-01012-JES-JEH # 28          Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I caused a copy of the foregoing Joint
Stipulation of Dismissal to be served upon all counsel of record via electronic filing using the
CM/ECF system.


                                                    /s/ Theodore H. Kuyper




                                               2
105895
